Case 2:20-cv-11064-FMO-MRW Document 78-10 Filed 07/08/21 Page 1 of 28 Page ID
                                 #:1032




                        EXHIBIT "6"
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    2 of 28 Page ID
                                                                                                  Times
                                                         #:1033




                                                                   ADVERTISEMENT




     DODGERS




    Yasiel Puig left behind a complicated Dodgers legacy
    By ANDY MCCULLOUGH

    APRIL 14, 2019 5 AM PT




    On the broadcast, Yasiel Puig appears as a blur. He sprints toward the right-field line at
    Dodger Stadium. His eyes pierce the gloaming to trace a sinking drive struck by
    Houston’s Alex Bregman. His legs resemble pistons until he lunges, blue glove extended
    in desperation, trying to end a 29-year championship drought.


    The baseball skims the webbing of Puig’s glove and bounces into the stands for a
    ground-rule double. He skids to his feet, spikes his mitt in the dirt and punches the air.
    The attempt looks noble but futile, a play even a gifted fielder like Puig cannot complete.


    “This,” says Fox broadcaster John Smoltz during the eighth inning of Game 2 of the
    2017 World Series, “is an unbelievable effort by Puig.”



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                       1/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    3 of 28 Page ID
                                                                                                  Times
                                                         #:1034
    The baseball had sizzled down the line, and “I don’t remember looking at it like, ‘Oh,
    that’s a ball that should have been caught,’” said Brandon Morrow, the Dodgers pitcher
    at the time. But Morrow never studied the replay. Hours later — after Bregman scored,
    the Dodgers blew a lead and forfeited control of the series to the Astros — several
    members of the organization did.

                                                                     ADVERTISING

                    https://s8t.teads.tv/vast/9047d6d0-992c-11eb-
                    9203-7799f425d456




    The footage revealed issues the team had spent years trying to correct. Puig wasn’t ready
    for the pitch and got a late jump. He was out of position, shaded too far toward center
    field. He often ignored the positioning card distributed to Dodgers defenders before
    games; according to six people familiar with the situation, he on several occasions
    ripped up the card in front of outfield coach George Lombard and left the pieces on the
    ground. In the eyes of Dodgers officials, Puig was unprepared at a time when negligence
    might mean the difference between a title and heartbreak.


    “There were always things like that,” manager Dave Roberts said one day this spring.
    “Taking plays off.”


    Roberts was trying to explain the gap between what the public saw of Puig and what the
    Dodgers saw during his six years in Los Angeles. The gap became a chasm, with the
    organization marketing Puig as a star while the front office tried to trade him. The gap
    was large enough that fans were shocked in December when the team dealt Puig, along
                                      itos Angeles fflimts                       LOG IN

    with outfielder Matt Kemp, pitcher Alex Wood and catcher Kyle Farmer, to the
https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                       2/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    4 of 28 Page ID
                                                                                                  Times
                                                         #:1035
    Cincinnati Reds. The gap remains in place as Puig prepares to return to Dodger Stadium
    on Monday with his new club.


    The public saw the flair that accompanied Puig’s production. His right arm
    impersonated a cannon. His speed wrought havoc. His power provoked fear. He
    crackled with life. He wagged his tongue and kissed his hitting coach, shook his
    backside and chopped his crotch, licked his bat and then flipped it. “You never knew
    what was going to happen,” second baseman Enrique Hernandez said. “It was electric.”


                                                  Rocket M…
                                                                       PAID CONTENT

                                                                      [Watch] Reach Your Goals With
            [Watch] Reach Your Goa…                                   Cash-Out Refinancing 
             When you needLearn
                             cash out  of your home and a
                                     More                             By Rocket Mortgage®
             simpler way to get it, Rocket Can™. | NMLS
                                                                      When you need cash out of your home and a simpler way to
                                #3030
                                     0:06 / 0:06                      get it, Rocket Can™. | NMLS #3030




    The team saw flaws amid the flashes of brilliance, according to interviews with more
    than 20 current and former Dodgers, coaches and executives. Tardiness plagued Puig.
    His attention wavered. His preparation waned. He ran the bases with enough
    recklessness that teammates joked Puig thought he was invisible. He hassled staffers.
    He ignored suggestions from coaches. He rejected entreaties from teammates.


    “The frustrating part is that if Puig was good, and played good, then we would be a
    really, really, really good team,” third baseman Justin Turner said. “So everyone wanted
    him to be that good player. He didn’t see it that way. He just saw it as he was just going
    to show up and do whatever he wants.”


    Puig left a complicated legacy. He never won a Gold Glove or hit 30 home runs, but he
    forged an indelible connection with the Dodger Stadium faithful. He was not the face of
    the franchise, but he provided its frenetic pulse. The organization deemed his



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                                 3/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    5 of 28 Page ID
                                                                                                  Times
                                                         #:1036
    performance inessential, but he created moments that were unforgettable. The Dodgers
    never missed the playoffs during his tenure, but they do not appear to miss him.


    Puig, 28, declined an interview for this story. Greeted by a Times reporter at Great
    American Ball Park in Cincinnati last week, Puig relayed his preference to talk about the
    Dodgers upon his arrival Monday at Chavez Ravine.


    “I’m not going to talk to you about Los Angeles two times,” Puig said. He nodded when
    asked if he was sure. “Nothing about Los Angeles.”




    Yasiel Puig hits a two-run double for the Cincinnati Reds against the Miami Marlins on April 11. (John Minchillo / Associated
    Press)



    He had already said plenty. Early in his tenure in Cincinnati, Puig confessed “I never
    worked hard” with the Dodgers. He vowed to apply himself now because he’d be a free
    agent after the season. He criticized Roberts for decisions in the World Series. He also
    professed his love for the color red.



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                                    4/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    6 of 28 Page ID
                                                                                                  Times
                                                         #:1037
    Lines of communication with the Dodgers remain intact. Lombard offered to hit fly balls
    to Puig this winter in Miami. Puig dined with closer Kenley Jansen after the trade. He
    exchanged texts with Roberts during the spring. Roberts retains affection for his former
    outfielder, along with the scars formed over three seasons together.


    “I have such a great relationship with Yasiel,” Roberts said. “To watch him grow over the
    years has been a lot of fun. But I think [playing for the Reds] is going to be a great
    opportunity for him.”


    Roberts did not mind Puig’s critique of his managing, but he admitted the comments
    about effort rankled him.


    “I was disappointed to read that he said now that he’s a free agent, he’s going to work
    harder and practice and be the best he can be,” Roberts said. “That’s what everyone
    around him here was doing. For him to come out and say he didn’t give his best effort
    for us, it’s very disappointing. And it just shows that this probably wasn’t the right place
    for him.”


    ::


    Joc Pederson eyed the recording device held by a reporter. He had been asked to relay
    his favorite story about Yasiel Puig. He made clear that he liked Puig — “a lot,” Pederson
    said — but the recorder prevented him from sharing.


    “They’re probably not for the paper,” Pederson said. “But you can use your
    imagination.”


    ::


    In the final week of May 2013, a San Diego Padres scout named Jeff Pickler decamped
    to the Dodgers’ double-A affiliate in Chattanooga, Tenn. Puig had been in the United

https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                       5/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    7 of 28 Page ID
                                                                                                  Times
                                                         #:1038
    States for less than a year. At 21, he had defected from Cuba after multiple thwarted
    attempts. He was more myth than man. The Dodgers gave him $42 million based on a
    round of batting practice in Mexico City. Scouting director Logan White believed Puig
    could be the LeBron James of baseball.




                                                                   ADVERTISEMENT




    Pickler was sold: The raw strength in Puig’s 6-2, 240-pound frame, the quick-twitch
    athleticism, the powerful arm. When Chattanooga rallied late, Pickler noted that
    “nobody was more excited” than Puig. Near the end of his assignment, Pickler learned
    the Dodgers were calling up Puig. The scout ended his report with a flourish. “Enjoy the
    show,” he wrote.


    The spectacle arrived at Dodger Stadium on June 3. The Dodgers were drowning, nine
    games under .500, with the job security of manager Don Mattingly in jeopardy. The
    team needed an outfielder after injuries to Kemp and Carl Crawford. Puig rescued them.


    On his first night, Puig singled in his first at-bat and ended the game on defense with a
    9-3 double play that made Roberts, then the Padres first base coach, howl. A day later,
    he homered twice. “Viva Cuba!” Vin Scully said. “Viva Puig!” Puig took a curtain call,
    and then another when he hit a grand slam two days later. Scully dubbed him “The Wild
    Horse.” Puig was a folk hero before the week was over.



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                       6/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    8 of 28 Page ID
                                                                                                  Times
                                                         #:1039




    Yasiel Puig singles during a game against the Atlanta Braves at Dodger Stadium on June 8, 2013. (Wally Skalij / Los
    Angeles Times)




                                                                   ADVERTISEMENT




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          7/27
6/2/2021   Case 2:20-cv-11064-FMO-MRW
                                  Yasiel PuigDocument        78-10 Dodgers
                                             left behind a complicated Filed legacy
                                                                              07/08/21       Page
                                                                                    - Los Angeles    9 of 28 Page ID
                                                                                                  Times
                                                         #:1040




    The instant offense was vital for the Dodgers, who went on a 42-8 run and won their
    first division title since 2009. Yet Puig remained an unfinished player. He airmailed the
    cutoff man. He ran into outs. He let his strike zone expand. As the industry debated
    whether Puig was better than Mike Trout and the Dodgers ratcheted up their marketing
    efforts behind him, the baseball staff aimed to polish his deficiencies.


    “We always had to manage in a very unique way, because we didn’t want to have him
    change the passion, the exuberance, the flair that he brought every day,” said Ned
    Colletti, the Dodgers general manager through 2014. “But you also need other elements
    in order to be successful.”


    The gap in Puig’s perception began in those early days. While the public adored him,
    Puig sparred with Mattingly over his punctuality and his preparation. Puig had to
    traverse a language barrier and a cultural one. He was unaccustomed to expectations.
    He struggled to connect with teammates, who complained about him behind his back.
    Some of the veterans felt Puig was empowered by the team’s zeal for selling him as a
    star.


    Amid the whirlwind, Puig was sensational. He never again touched the heights he
    reached in 2013, when he batted .319 with a .925 on-base-plus-slugging percentage. He
    also hinted that the tumult around him would not soon cease.




                                                                   ADVERTISEMENT




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                       8/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    10 of 28 Page ID
                                                                                                    Times
                                                           #:1041




    Near the end of the season, Colletti sat Puig down. He liked to leaven any criticism of
    Puig with dollops of encouragement. He told Puig he could become a star and have a
    lengthy career. He just needed to make good decisions. That winter, Puig would be
    arrested for reckless driving for the second time in a year. Puig listened to his boss.
    Then he spoke.


    “Papi,” Puig told Colletti, “where I’m from, we don’t worry about tomorrow.”


    ::


    Austin Barnes could only see a blur. A favorite Yasiel Puig story? “They’re all lumped
    together in the big Puig room in my head,” he said. “He just likes to have fun. He just
    wants to have a good time. He’s like a little kid in a big ol’ body.”




                                                                   ADVERTISEMENT




    ::


    Jansen considered Puig “my brother,” an irrepressible source of chatter and emotion
    and comedy. Jansen could never forget the time a sopping wet Puig burst into the
https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          9/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    11 of 28 Page ID
                                                                                                    Times
                                                           #:1042
    clubhouse during the middle of a game.


    Jansen was sitting at his locker when Puig appeared, drenched and fearful. Moments
    earlier, after making an out at the plate, Puig had flung his equipment against a wall in a
    hallway behind the Dodger Stadium dugout. The impact triggered a sprinkler, which
    flooded the hallway and brought the fire department. As Dodgers staffers grumbled at
    the mess, Jansen cackled at his friend.


    “And the reason I was dying laughing is because he was so scared,” Jansen said. “He
    panicked. Like, what happened? There was water all over. It was like watching a little
    kid panic, like, ‘Oh, shoot, I broke something.’”




                                                                   ADVERTISEMENT




    Puig came from a place that inhibited freedom off the field, but encouraged panache on
    it, Jansen said. As a native of Curacao, Jansen empathized with Puig’s difficulty
    transitioning to life in the U.S. In the Caribbean, time is a fluid concept. “Five minutes
    late? That’s still on time,” Jansen said. “Here, it’s like ‘You are late.’”


    Jansen had five seasons in the minors to adjust. Puig was not afforded a similar runway.
    He had to learn under the major league microscope. The Dodgers spent years
    counseling Puig on intricacies some teammates and coaches consider second nature.



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          10/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    12 of 28 Page ID
                                                                                                    Times
                                                           #:1043
    “We can’t look at it as a fault on him,” said Chris Woodward, the former Dodgers third
    base coach who now manages the Texas Rangers. “He just wasn’t taught. If I’ve got a kid
    who’s never been past second grade, how am I going to teach him calculus?”


    The debate over Puig versus Trout ceased, even after Puig made the All-Star team in
    2014. Scouts zeroed in on the stiffness of his swing, which allowed pitchers to pound
    him inside with fastballs and punish him away with offspeed pitches. Aware of the
    apprehension surrounding the outfielder, the new front office duo of president of
    baseball operations Andrew Friedman and general manager Farhan Zaidi hoped Puig
    could benefit from a fresh start in 2015, but hamstring injuries limited him to 79 games.




                                                                   ADVERTISEMENT




    In the spring of 2016, Puig was invited to dinner by Roberts, Lombard and Woodward,
    who had taken over for Mattingly and his staff. The new regime aimed to build a bridge
    toward Puig. Over sushi, the coaches presented themselves as allies rather than
    enemies.


    Puig was still slow to trust. The coaches encouraged him to develop a routine, which was
    met with skepticism. After a good game, Puig might skip the next day’s pregame
    activity. If he struggled, he might overcompensate in the batting cage. Lombard lobbied
    Puig to protect his right arm, perhaps his greatest gift.


    “I’ve got a good arm,” Puig would tell Lombard. “I don’t need to throw.”
https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          11/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    13 of 28 Page ID
                                                                                                    Times
                                                           #:1044
    “If you don’t throw,” Lombard would reply, “you’re not going to have a good arm.”




                                                                   ADVERTISEMENT




    Lombard, who said “I love Puig,” admitted the relationship was “challenging.” They
    regularly debated positioning. The Dodgers utilize advanced metrics and lasers to guide
    their fielders. Puig believed he could read swings and trust his instincts. FanGraphs has
    rated him a below-average fielder for five of his six seasons, but Puig considered himself
    elite. That led to the positioning cards being torn up.


    “Puig had a lot of success playing this game without computers and without having
    these little defensive cards,” Lombard said. “And my comeback for him was ‘Guess
    what? I didn’t have computers in high school, either. And now they’re available. And the
    information that we’re getting is very good.’”




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          12/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    14 of 28 Page ID
                                                                                                    Times
                                                           #:1045




    Yasiel Puig celebrates as he runs to third base after hitting a run-scoring triple against the St. Louis Cardinals in Game 3 of
    the 2013 National League Championship Series. (Robert Gauthier / Los Angeles Times)



    On the bases, Puig helped the Dodgers with his aggression, even when he ignored
    warnings. Woodward smiled as he recalled defenders throwing the ball away as Puig
    broke loose, “and I’m at third like, ‘This worked out again?’” His teammates called him
    “Mr. Invisible” or fantasma, the Spanish word for ghost.


https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                                      13/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    15 of 28 Page ID
                                                                                                    Times
                                                           #:1046




                                                                   ADVERTISEMENT




    “He would run where we would be like, ‘Where are you going?’” Hernandez said. “And
    then it would still work. Like reckless baserunning that, at the end of the day, looked
    like it was smart baserunning, because it worked out for him.”


    Puig fixated on results rather than process. He pushed back against criticism from
    teammates. Pederson described Puig as “very smart, very observant,” noting he “will say
    things from the past if you try to ask him about stuff, because it’s like a defense
    mechanism.”


    “The hard part was he’d always have a knee-jerk reaction, and try to point out
    something that you did, a year ago,” Turner said. “Like, ‘Oh, you did this! It’s OK for
    you?’”


    As a rookie manager, Roberts found himself devoting significant energy toward Puig.
    He admitted he applied a double standard. Puig got away with more than most players
    would be permitted. Roberts disciplined Puig at times, but he could not enforce every
    infraction.




                                                                   ADVERTISEMENT

https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          14/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    16 of 28 Page ID
                                                                                                    Times
                                                           #:1047




    Yet Puig lived within another double standard, Zaidi suggested. The Dodgers might
    have been more permissive toward his behavior than they preferred. But Puig also
    operated under harsher scrutiny than his peers.


    “If you take a step back,” Zaidi said, “there might have been too much focus on what he
    couldn’t do, or what he didn’t do, than what he did do, and the ways he helped us. And I
    think he felt that way.”


    ::


    Corey Seager shrugged his shoulders. He could not conjure a favorite story about Yasiel
    Puig.




                                                                   ADVERTISEMENT




    “Uh . . . not really,” Seager said. “Not really, without, like, bashing him.”


    ::


https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          15/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    17 of 28 Page ID
                                                                                                    Times
                                                           #:1048
    Friedman pointed his car toward Puig’s home in Sherman Oaks during the summer of
    2016 to deliver the message in person. A few days earlier, as the trade deadline
    approached, Friedman informed Puig’s agents at Wasserman that the team was looking
    to move him. Unable to consummate a deal, Friedman had decided to send Puig to the
    minors.


    Puig wanted to know why. For the Dodgers, the grievances had added up. Puig showed
    up late to meetings. He did not do the necessary work to prevent injury. He was
    uninterested in instruction. His OPS had sunk to a career-worst .706. Once a star, Puig
    now belonged in a platoon.




                                                                   ADVERTISEMENT




    “He appreciated the honesty,” Friedman said. “Had good feedback, and he made some
    counter-points. Other things he heard and acknowledged.”


    Puig spent a month with triple-A Oklahoma City. Outside a night carousing with
    teammates on a party bus — an event he documented on Snapchat — Puig avoided
    controversy in the minors. He played part-time after getting called up that September,
    but stayed with the team for 2017 after the Dodgers could not find a suitable trade
    partner that winter.




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          16/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    18 of 28 Page ID
                                                                                                    Times
                                                           #:1049




    Yasiel Puig reacts after grounding out during a game against the Arizona Diamondbacks in July 2016. (Christian Petersen /
    Getty Images)



    Puig was a useful contributor on the Dodgers’ 104-win juggernaut. He was heartened
    when most of his teammates attended his charity poker tournament. He began
    smooching hitting coach Turner Ward after homers. He reveled in playing with the
    coaching staff’s kids. Woodward considered it a breakthrough when Puig shared stories
    about his upbringing and his journey from Cuba.

https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                                17/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    19 of 28 Page ID
                                                                                                    Times
                                                           #:1050




                                                                   ADVERTISEMENT




    When the Dodgers grieved over the World Series against Houston, Puig wept at his
    locker. His improper positioning in Game 2 was overshadowed by Clayton Kershaw’s
    collapse in Game 5 and two meltdowns from Yu Darvish. No longer did Puig dominate
    the discourse.


    The next spring, when Wasserman parted ways with Puig, the news hardly made a
    ripple. Adam Katz, his former agent, has declined to explain what happened. “I have
    affection for Yasiel,” Katz said. “But I don’t represent him anymore, so I have no
    comment.”


    On the field, Puig’s 2018 unfolded much like the previous year. He was a productive
    player, but far from irreplaceable. He abided Ward’s suggestions about sticking to a
    routine and running hard on the bases, but still saw his defense regress. He chafed at
    his platoon role, but learned to be ready to contribute midway through games.


    For Roberts, there were still headaches. The gap persisted. The public recalled Puig’s
    titanic home run in Game 4 of the World Series; the Dodgers remembered Puig
    blundering into an out on the bases in Game 2 of the National League Division Series.




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          18/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    20 of 28 Page ID
                                                                                                    Times
                                                           #:1051

                                                                   ADVERTISEMENT




    As Friedman pondered how to end the title drought this winter, he focused on clearing
    his outfield surplus. When the Reds showed interest in Wood, the two teams built a
    larger deal including Puig. A Dodgers career that began with such fanfare ended with a
    press release a few days before Christmas.


    His teammates moved forward without him. During spring training, a few noted the
    lower volume in the room. Some mentioned the absence of Puig’s energy. Others
    lamented the time spent on their former teammate.


    “The talent is off the charts,” Turner said. “He could be one of the best players in the
    game. But the frustrating part is when you don’t see him necessarily having the desire to
    be as good as he could be.


    “It’s one of those things where you’re like, ‘Man, if I had that guy’s body and talent, how
    good of a player would I be?’”




                                                                   ADVERTISEMENT




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          19/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    21 of 28 Page ID
                                                                                                    Times
                                                           #:1052
    ::


    Clayton Kershaw chuckled.


    “Do I have a favorite Puig story?” he said. “No.”


    He gathered himself. “Look, Yasiel had a lot of good moments with us. He helped us win
    a number of different times. The fans loved him.




                                                                   ADVERTISEMENT




    “Obviously, there was some roller coaster stuff going on there at times. But, shoot, he
    was here six years. We had a lot of good runs. Every year, we went to the playoffs when
    he was there. He contributed a lot to that.


    “No matter what antics he may have had, he definitely helped contribute to help us win
    games. You can’t argue with that.”


    ::


    Yasiel Puig sauntered into the Reds clubhouse at Great American Ball Park one day last
    week. He has made this park his home, although details are still being sorted out. His
    nickname, for example.


https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          20/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    22 of 28 Page ID
                                                                                                    Times
                                                           #:1053




                                                                   ADVERTISEMENT




    “Oh, ho, here he is!” second baseman Scooter Gennett said. “The Mad Horse!”


    The Reds have opened their arms to Puig. He figures to play right field every day.
    Despite a slow start, he resides in the middle of the lineup. His outfield coach is Pickler,
    the former scout who raved about him in 2013. Cincinnati has implemented positioning
    cards; early in the spring, Puig informed Pickler that he knew the league well enough to
    position himself.


    Roberts still trades messages with Puig. After the trade, he called Puig to thank him. He
    hopes Puig cashes in as a free agent this winter.


    “I want him to do well,” Roberts said. “I think it’s great for him. I think it’s great for the
    game.”




                                                                   ADVERTISEMENT




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          21/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    23 of 28 Page ID
                                                                                                    Times
                                                           #:1054


    Roberts was watching the Dodgers work out in front of him. For the first time since
    2013, that group did not include Yasiel Puig.


    “We put a lot of effort into getting him to conform and be the best player he could be to
    help the Dodgers win baseball games,” Roberts said. “And now we have a bunch of guys
    who are focused on that.”


    Sign-
    -   up -
           for our
               - daily
                   - sports newsletter »


    andy.mccullough@latimes.com




                                                                   ADVERTISEMENT




    Twitter: @McCulloughTimes




      DODGERS




                                              Get our high school sports newsletter

https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          22/27
6/2/2021 Case  2:20-cv-11064-FMO-MRW    Yasiel PuigDocument         78-10 Dodgers
                                                    left behind a complicated Filed 07/08/21       Page
                                                                                    legacy - Los Angeles    24 of 28 Page ID
                                                                                                         Times
                                                                #:1055
          Prep Rally is devoted to the SoCal high school sports experience, bringing you scores, stories and a
                                  behind-the-scenes look at what makes prep sports so popular.


         Enter email address


                                                                  SIGN ME UP

    You may occasionally receive promotional content from the Los Angeles Times.




                       Andy McCullough


      Andy McCullough was the national baseball writer at the Los Angeles Times until
      July 2019; he covered the Dodgers from 2016 to 2018. His work has been honored by
      the Associated Press Sports Editors for beat writing, explanatory reporting, feature
      writing and game stories. Prior to joining The Times, he covered baseball at the
      Kansas City Star and the Star-Ledger in Newark, N.J. A graduate of Syracuse
      University, he grew up in the suburbs of Philadelphia.




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                               23/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    25 of 28 Page ID
                                                                                                    Times
                                                           #:1056




    SUBSCRIBERS ARE READING


    CALIFORNIA

    After decades of rocky seas in Long Beach, Queen Mary in danger of sinking. Can it be saved?



    CALIFORNIA

    Will L.A. ﬂatten a legendary Boyle Heights tortilla factory?



    PODCASTS



https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                          24/27
6/2/2021 Case2:20-cv-11064-FMO-MRW    Yasiel PuigDocument         78-10 Dodgers
                                                  left behind a complicated Filed 07/08/21       Page
                                                                                  legacy - Los Angeles    26 of 28 Page ID
                                                                                                       Times

    Introducing: ‘The Trials of Frank Carson’                 #:1057



    OLYMPICS

    How three surfer dudes left California to ﬁnd a secret surﬁng oasis in El Salvador



    WORLD & NATION

    Las Vegas is betting on the gamblers and tourists returning. Will lost jobs come back?



                                                                   ADVERTISEMENT




    LATEST SPORTS        >

    HOCKEY

https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                             25/27
6/2/2021 Case
            2:20-cv-11064-FMO-MRW    Yasiel PuigDocument         78-10 Dodgers
                                                 left behind a complicated Filed 07/08/21       Page
                                                                                 legacy - Los Angeles    27 of 28 Page ID
                                                                                                      Times
                                                             #:1058
    NHL draft lottery: Ducks drop to 3rd, Kings 8th; Bu alo Sabres get ﬁrst pick
    5 minutes ago




    LAKERS

    Lakers’ Anthony Davis and Kentavious Caldwell-Pope game-time decisions for Game 6
    55 minutes ago




    SPORTS

    NFL pledges to halt ‘race-norming’ and review brain injury claims by Black players
    2 hours ago




    HIGH SCHOOL SPORTS

    High school softball: City playo pairings
    2 hours ago




    CALIFORNIA

    At an underground ﬁght club born in the pandemic: Black Blade vs. Big Cheese
    June 2, 2021




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                            26/27
6/2/2021 Case    2:20-cv-11064-FMO-MRW
                                   Yasiel PuigDocument         78-10 Dodgers
                                               left behind a complicated Filed 07/08/21       Page
                                                                               legacy - Los Angeles    28 of 28 Page ID
                                                                                                    Times
                                                           #:1059




    Subscribe for unlimited access

    Follow Us




    □□□□
    Copyright © 2021, Los Angeles Times | Terms of Service | Privacy Policy | CA Notice of Collection | Do Not Sell My Personal
    Information




https://www.latimes.com/sports/dodgers/la-sp-yasiel-puig-dodgers-legacy-reds-20190414-story.html                              27/27
